Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 4-9, there’s no cited art that discloses a voltage converting circuit, a wireless transmitting circuit, a first control circuit and a step-down circuit connected and operative according to the signals and generating the signals as recited in claim 1, “wherein the first control circuit is configured to increase the output voltage of the voltage converting circuit when the output current of the step-down circuit is larger than a first threshold current and decrease the output voltage of the voltage converting circuit when the output current of the step-down circuit is smaller than a second threshold current, 
wherein the second threshold current is larger than the first threshold current.”
No cited art discloses such a dual threshold currents having the claimed values and the circuit generating the output voltage responsive to the threshold currents as claimed.
With respect to claims 10-13 and 15-19, there is no cited art that discloses a battery, a wireless receiving circuit, a step-down circuit, a detecting circuit and a second control circuit connected and operative as recited in claim 10 and further including “converting circuit, configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a 
wherein the second control circuit is further configured to control switching between the step-down circuit and the converting circuit.”
There is no cited art that discloses the additional converting circuit under the control of the second control circuit to operate as recited in claim 10.
With respect to claim 20, no cited art discloses all of the method steps of claim 20 and further including at least one of the method steps of “adjusting, according to the output voltage of the step-down circuit fed back by the device to-be-charged and a correspondence relationship between voltage differences and charging efficiencies, the output voltage of the voltage converting circuit to a first voltage; or
 adjusting, according to the output current of the step-down circuit fed back by the device to-be-charged and a preset threshold current, the first voltage of the voltage converting circuit to a second voltage.”
No cited art disclose the adjusting being in accordance with one of the output voltage and relationship between the voltage differences and charge efficiencies or in accordance with the output current of the step-down circuit and a preset threshold to respectively convert to the first or second voltage.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849